Affirmed.
                          On Rehearing.
The provision of Code 1907, § 6730, does not apply to prohibition cases. Ray v. State, 17 Ala. App. 333, 84 So. 878; Corkran v. State, 17 Ala. App. 112, 82 So. 560; Walker v. State. 17 Ala. App. 3, 81 So. 179.
The appeal was taken and proceedings certified in accordance with section 6726, Code 1907, and they were sufficient to give the circuit court jurisdiction of the person. Ex parte Rodgers,12 Ala. App. 218, 67 So. 710.
The application is overruled.